                      Case 8-20-08052-ast     Doc 24       Filed 05/26/21   Entered 05/26/21 15:14:24




                                        Jeffrey P. Nolan              May 26, 2021                 jnolan@pszjlaw.com




L O S A N G E L E S, C A
S A N F R A N C I S C O, C A
W I L M I N G T O N, D E
                                        The Honorable Alan S. Trust
N E W Y O R K, N Y                      United States Bankruptcy Court
                                        Eastern District of New York
10100 SANTA MONICA BLVD.
13th FLOOR                              Alfonse M. D’Amato Federal Courthouse
LOS ANGELES                             290 Federal Plaza
CALIFORNIA 90067
                                        Central Islip, New York 11722
TELEPHONE:      310/277 6910

FACSIMILE:   310/201 0760                           Re:    In re: Orion HealthCorp, Inc., et al.
                                                           Howard M. Ehrenberg v. Abruzzi
                                                           Investments, LLC and John Petrozza,
                                                           Adv. Proc. No. 20-08052-AST

                                        Dear Judge Trust:

                                               We are counsel for Howard M. Ehrenberg in his capacity as
                                        Liquidating Trustee of Orion Healthcorp, Inc., et al. (the “Liquidating
                                        Trustee”) in the above referenced adversary proceeding.
SAN FRANCISCO
150 CALIFORNIA STREET
15th FLOOR
                                                The Court has continued the Pretrial Conference from May 26,
SAN FRANCISCO                           2021 at 10:00 a.m. (prevailing Eastern time) to October 5, 2021 at
CALIFORNIA 94111-4500                   2:00 p.m. (prevailing Eastern time), before the Honorable Alan S.
TELEPHONE: 415/263 7000                 Trust, United States Bankruptcy Judge, Courtroom 960 of the United
FACSIMILE: 415/263 7010                 States Bankruptcy Court for the Eastern District of New York, 290
                                        Federal Plaza, Central Islip, NY 11722.
DELAWARE
919 NORTH MARKET STREET
                                               The Liquidating Trustee will cause this letter to be served on
17th FLOOR
P.O. BOX 8705
                                        the Office of the United States Trustee and all other parties entitled to
WILMINGTON                              receive notice.
DELAWARE 19899-8705

TELEPHONE: 302/652 4100
                                                                        Very truly yours,
FACSIMILE: 302/652 4400

                                                                        /s/ Jeffrey P. Nolan
NEW YORK
                                                                        Jeffrey P. Nolan
780 THIRD AVENUE
36th FLOOR
NEW YORK
                                        JPN:lsc
NEW YORK 10017-2024

TELEPHONE: 212/561 7700
                                        cc: Anthony F. Giuliano, Esq. (Via ECF and electronic mail)
FACSIMILE: 212/561 7777                     (Counsel for Defendants)

                 jl

                                        DOCS_NY:42088.3 65004/003
